Title: From George Washington to Anthony Whitting, 5 May 1793
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia May 5th 1793.

Since my last I have reced your letters of the 26th of April and 1st of this month.
I did not entertain the most distant Suspicion of your having

charged anything in the acct exhibited to Mr Dandridge but what you had actually paid, for my use; for if I could suppose you capable of such a violation of the principles of honesty, and so lost to the trust reposed in you, my confidence in you would depart, & I should think my concerns very unsafe in your hands. I only meant to guard you against an error which is but too common, and the ill effects of which, oftentimes not foreseen, before they are severely felt; I mean that of not avoiding the purchase of things, that can be done without, or made within oneself. “A penny saved, is a penny got”—but from experience I know, that no under Overseer I have ever yet had, nor any of my black people who have not the paying for the Articles they call for, can be impressed (as it respects me) with these ideas. On the contrary, things are seldom taken care of by them when they are lost, broke, or injured with impunity; and are replaced, or renewed, by asking for more. For these reasons as far as it is consistent with Just propriety, make the Overseers, Green, and others, who have the Sub-management of parts of my business, responsible for whatever is committed to their care; and whenever they apply for a new thing that you will be satisfied of the necessity there is for granting it; if to supply a worn thing, to see the condition of, and to take in the old one. Unless this care and attention is used, you will be greatly imposed upon yourself and I shall feel the evil of it. I am perfectly satisfied that as much is made by saving (or nearly so) as there is by the Crops; that is, by attention to the crops when made[;] Stocks of all sorts; working Cattle; Plantation Utensils; Tools; fences; and though last, not least, to the Negros: first by seeing that they have every thing that is proper for them, and next, that they be prevented, as far as vigilance can accomplish it, all irregularities & improper conduct. And this oftentimes is easier to effect by watchfulness and admonition, than by severity; & certainly must be more agreeable to every feeling mind in the practice of them. Speaking of Accts, and finding some articles of my deceased Nephews mixed with mine; I request that, although they are, or may be, paid with my money, yet that they may be kept entirely distinct from my Accounts.
I cannot say that the Rams were not seperated (as they ought to have been) from the Ewes at Shearing time last year, but from my own view I can (I think at Union Farm) Say I saw Rams with my Sheep in the Month of August last. Whether my own, or belonging

to others, I know not. The last would be worse than the first, as I believe my Sheep are above mediocrity, when most others are below it. As I am constantly loosing Sheep I wish, this year, you would cull them closer. The flock would be benifitted thereby, whilst I might get something for the refuse; instead of the frequent reports of th⟨e⟩ir deaths. And I wish you would reprehend the Overseers severely for suffering the Sheep under their respective care, to get so foul as I saw some when I was at home—particularly at Dogue run Farm. It is impossible for a Sheep to be in a thriving condition when he is carrying Six or eight pounds at his tale. And how a man who has them entrusted to his care, & must have a sight of this sort every day before his eyes can avoid being struck with the propriety and necessity of easing them of this load, is what I have often wondered at.
Having Sheep at five different places, it has often occurred to my mind whether, for a certain part of the year—say from Shearing time or before until the first of December (or until the end of the period for folding them)—they were, except the Rams, brought into one flock—distinguishing before hand those of the seperate farms by conspicuous marks made with tar, or red lead in different parts, and placed under the care of a trusty negro if there be such an one: whose Sole business it should be to look after, and fold them every night in hurdles made light & removed with the Sheep from farm to farm; as the food at each would be eaten by them, & become scant. I think I should get my fields dunged sooner—& better by this means (with other common assistance) than by any other. Shifting their walks frequently would certainly be serviceable to the Sheep if so great a number together would not be injurious; especially as thefts, & other depredations might be committed without the knowledge of their Keeper; for I know not the Negro among all mine, whose capacity, integrity, and attention could be relied on for such a trust as this. I do no more than suggest the idea for consideration; when you have given it a consideration, let me know the result of your thoughts on the occasion.
I was affraid the heavy rains, and long Easterly winds would prove injurious to the fruit, and probably to the grain, if they should continue, but I did not expect to find that I was to loose Calves by it; four of wch I find by the River farm Report, are dead. This, and looking over the other Reports, and finding

thereby the Small number of Calves I have, leads me to apprehend that there is some defect in the management of this part of my Stock; for it is inconceivable that out of 300 head of Cattle I should have but: about 30 Calves, as appears by the last weeks report. This must proceed from the want of, or from old and debilitated Bulls. Let me know whether the fruit (of different kinds) is injured by the Easterly winds which have blown so constantly; and whether the Wheat &ca appear to hav ⟨re⟩ceived any hurt. The Oats, Buck Wheat, & grass will, I hope, be benifitted by the Rains and it would give me pleasure to hear that your White thorn—Willow—Popler, & other Cuttings were coming on Well? Does the last, & present years planting of Honey locust seed come up well—and is there any appearance of the Cedar berries, Furze seed, Lucern, &ca &ca coming up, & answering expectation? And is your Corn coming up—or likely to rot in the ground with the wet weather we have had?
The outer fence—from the Mill to the Tumbling Dam should be secured as well as the nature of the thing will admit. That it is bad, I will readily grant; and that the man (John Fairfax) under whose Superintendence it was erected, ought to be charged with all the timber & labour expended thereon, I will as readily allow; but to think of what ought to be, is unavailing, when there is no remedy but to make good deficiency’s, & avoid future errors.
I have again written to Colo. Willm Washington respecting Oyster shells, but would not have you, on that acct, slaken your endeavors to procure them, as I can not procure too many of them before they are burnt. Lime might spoil—Shells will not.
I approve much of your setting Davis about the Brick work of the Barn, & hope he will carry it on expeditiously, that there may be no interruption to the Carpenters.
I am well satisfied, that by engaging the Scantling of the Alexandria Merchants, that I pay 10 or 15 pr Ct more than I Should do at the Mills. The advantage of doing it is, that one gets it by a Bill with out waste; & you have some one to resort to for damages in case of disappointment: for it is well known that the Skippers of Shallops, of whom one might engage it, pay no sort of regard to their engagements unless there interest is promoted thereby; so that any contract entered into with them, is only binding on yourself. If, however, I should, after seeing how I go on with the

Barn at Dogue run, resolve to build another at the River farm, and you can get the Scantling on better (& as secure) terms than the last, it will be very pleasing to me you should do it.
I would not have you proceed to Loudoun with a view to see Major Harrison, & to talk to him concerning his Land. If he is disposed to sell on such terms as I can afford to buy, I shall get the Land, as I have already empowered Mr Lewis to buy it but this need not be mentioned; an attempt through another Channel would induce him to enhance his price from a supposition that I was very keen to bargain and his ideas of its worth is already too high, from what I have heard through the channel before-mentioned.
Let me know what quantity of Clover Seed you will want, that I may decide in time whether it will be best to purchase here, or in Alexandria; but is there no way of avoiding this expence by saving the seed—or part of what is wanting—yourself?
I consent to your placing a temporary gate at the foot of the lane, at Mansion house, as mentioned by you; though it is an awkward place to fix one. My idea is, but this will require more time, to continue that lane from the Corner of the New clover lot until it strikes the fence in the hollow, by or North of the other Gate. In that case only the present gates would be to be opened in approaching the House; and a gate out of that lane would open into the great Pasture; and secure the Gardens, Lawns &ca, in the manner proposed in your letter—A gate at the lower side of the Vineyard inclosure between that and the Lucern lot, or a sett of bars, appear to me to be as necessary for security of the Gardens Lawns &ca as at the other end—as Hogs are always thereabouts & Horses & Cattle can come along the Shoar—that way.
If you intimated to Mrs F. Washington the inconvenience it would be to the business of my Farms to have two horses at this busy season taken away for any length of time it is to be hoped, after she gets to Berkeley, they will be sent down; but if this circumstance was not know[n] to her, it is not likely that this will happen.
I hope as Frank can have little to do in the House, you will make him go on with the painting; under strong injunction to be careful of that, and the Oil.

Do you not get paid for the Cask when you sell Midlings & Ship-Stuff? it always used to be a custom to do this. Enquire whether this is not the case now.
Desire the Gardener to be very attentive to the Seeds & Plants which, at different times, I have sent to him to sow and cultivate. and to raise what See⟨ds⟩ he can from them—especially from the S⟨ain⟩foin in the little Garden. I remain with best wishes for the continuance of your health, & am Your friend

Go: Washington


P.S. When your fishing is completed, let the Seins be thoroughly dried and packed away securely from Rats & Mice—Were they to be thoroughly repaired, they would be the better for it.

